 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6

 7    LAWRENCE RIDER,                                    Case No. 2:19-cv-01831-RFB-NJK
 8         Petitioner,
                                                         ORDER
 9           v.
10
      JASON FRIERSON, et al.,
11
           Respondents.
12

13

14           This action is a pro se Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.
15   § 2241 by Lawrence Rider. Rider filed his petition on October 18, 2019. ECF No. 1.
16          On January 6, 2020, Rider filed a Motion for Leave to Conduct Discovery seeking to
17   conduct discovery relative to the merits of his claims. ECF No. 7. Respondents filed an
18   opposition to that motion on January 21, 2020, arguing that the request is premature. ECF No. 8.
19   Rider replied on January 27, 2020. ECF No. 9. The Court agrees with Respondents that Rider’s
20   motion is premature, as it has not yet been determined whether Rider’s claims are procedurally
21   viable. The Court will therefore deny the motion without prejudice. If Rider believes he requires
22   discovery in order to oppose Respondents’ Motion to Dismiss, he may file a motion accordingly
23   with his response to that motion. If Rider believes he needs to conduct discovery with respect to
24   the merits of his claims, he may renew the current motion with his reply to Respondents’ answer,
25   if and when such is filed.
26          Respondents filed a Motion to Dismiss on April 3, 2020. ECF No. 12. They also filed a
27   Motion for Extension of Time to file exhibits in support of the Motion to Dismiss. ECF No. 13.
28   Respondents state that delays caused by the COVID-19 pandemic make the extension of time
                                                     1
 1   necessary. The Court finds the motion is made in good faith and not solely for the purpose of

 2   delay, and that there is good cause for the request. The Court will also extend the time for Rider

 3   to respond to Respondents’ Motion to Dismiss. Rider’s response to the Motion to Dismiss will be

 4   due thirty (30) days after Respondents file their exhibits.

 5          IT IS THEREFORE ORDERED that Petitioner’s Motion for Discovery (ECF No. 7) is

 6   DENIED WITHOUT PREJUDICE, as explained supra.

 7          IT IS FURTHER ORDERED that Respondents’ Motion for Enlargement of Time (ECF

 8   No. 13) is GRANTED. Respondents will have up to and including June 5, 2020, to file exhibits

 9   in support of the Motion to Dismiss.

10          IT IS FURTHER ORDERED that Petitioner will have thirty (30) days after

11   Respondents file their exhibits in support of the Motion to Dismiss to file a response to the

12   Motion.

13          IT IS FURTHER ORDERED that, in all other respects, the schedule for further

14   proceedings set forth in the order entered October 24, 2019 (ECF No. 2) will remain in effect.

15   (Respondents will have thirty (30) days to file a reply to Petitioner’s response to their Motion to

16   Dismiss.)

17

18          DATED THIS 6th day of April, 2020.
19

20
                                                           RICHARD F. BOULWARE, II,
21                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                       2
